DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 8/19/2022. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 18-20 have been previously been withdrawn from consideration as being in the non-elected invention Group II. Claims 1, 8-14, and 16 have been amended.

Applicant has sufficiently amended the various claims to address the claim objections. Accordingly, the claim objections are withdrawn. 

Applicant has sufficiently amended the independent claims to incorporate machine learning and training/updating of the machine learning via backpropagation. Thus, the claim limitations are integrated into a practical application and the §101 rejection against the independent claims and their various dependent claims are withdrawn. 

Applicant has filed a terminal disclaimer (TD) that links this case with U.S. Patent No. 11,103,194. However, the TD has not been approved because there is no submission of a Power of Attorney (POA) on record as stated in the TD decision notice. 
While the TD has not been approved, the double patenting rejection has been withdrawn because the claim amendments sufficiently distinguish the present case from U.S. Patent No. 11,103,194 to overcome the double patenting rejection. Accordingly, the double patenting rejection is withdrawn. 
Applicant still needs to submit in a Power of Attorney (POA) via EFS though so that there is a POA on record. Although there is a customer number present in the Application Data Sheet under “Correspondence Information” and “Representative Information”, this does not constitute a POA. Thus, Applicant still needs to submit in a POA via EFS. 
  
Applicant has clearly pointed out reference label 232 in Fig. 2C. Thus, the drawing objection regarding this issue is withdrawn. 

Applicant has submitted updated drawings for Figs. 2A-2C, however the resolution is still low and thus, the legends, axes, and titles still remain unclear. Additionally, the issue regarding which interval range reference label 236 in Fig. 2C is referring to has not be resolved. Accordingly, the drawing objections regarding these issues are maintained. 

Applicant has removed the dangling semicolon in reference label 520 in Fig. 5. Thus, the drawing objection regarding this issue is withdrawn.

Applicant has sufficiently amended the claims to address the ambiguity and lack of antecedent basis issues. Accordingly, the §112(b) rejections are withdrawn.


Response to Arguments
Applicant's arguments filed on 8/19/2022 have been fully considered but they are not persuasive.

Applicant argues that Friedman does not apply because it allegedly does not teach all the various limitations of the newly presented claim amendments (Applicant's reply pgs. 12-13). Friedman by itself does not explicitly teach all the amended claim limitations, and accordingly, the §102 rejection is withdrawn. 
However, the combination of Friedman, when considered in conjunction with Bashour, which has been incorporated into the §103 rejection of the independent claims as necessitated by Applicant's amendments, does teach the amended claim limitations. Accordingly, an updated rejection is presented under §103.

Drawings
The drawings are objected to because: 
Figs. 2A-2C: the low resolution of the images is affecting the clarity of the graphical image data. Applicant is advised to submit higher quality images that clearly depict all of the data being shown.  
Fig. 2C: reference label 236 is stated in specification [0060] as describing the “size of confidence interval”. It is noted that the interval range at the end of the graph differs from that of the interval range at the beginning of the graph. Thus, it is not clear which interval range values Applicant intends to be used as the size of the confidence interval since there appears to be two different interval sizes. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-17 are rejected 35 U.S.C. 103 as being unpatentable over Friedman et al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0350468, hereinafter Friedman) in view of Bashour et al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0167567, hereinafter Bashour)

Regarding claim 1, Friedman teaches:
A system for non-invasively predicting a level of an analyte comprising ([0063]: describing “computer-based techniques for quantifying the concentration of analytes, such as potassium, in a patient's blood based on physiological electrical data (electrogram data).” Wherein “a system can non-invasively measure and/or determine changes in analyte levels of the subject (e.g., levels of calcium, potassium, magnesium, glucose, and the like)” ([0064]).): 
an electrocardiogram sensor ([0063], [0065], and [0100]: describing electrocardiogram (ECG) sensing devices, e.g. electrodes, pacemakers, wearable patches, etc.); and 
a processing device operatively coupled to the electrocardiogram sensor, wherein the processing device is to ([0066]: describing a computer or mobile processing system “that communicates with a system of wearable [ECG] or hand-held [ECG] electrodes”, i.e. the processing system is operatively coupled to the various ECG sensing devices. See also [0126]-[0127]: describing examples of various processing systems.): 
analyze electrocardiogram training data comprising an electrocardiogram of each of a plurality of subjects and one or more measured analyte levels associated with each electrocardiogram to determine an associated label for each electrocardiogram of the electrocardiogram training data ([0091], [0093]-[0094], [0097]-[0098], and [0105]-[0106]: describing analyzing ECG data that comprises ECG training data for patients/subjects with labels related to analyte concentrations to train the models. Wherein the analysis can occur for each patient/subject of a plurality of patients/subjects ([0100]-[0102]). For example, personalized analyte measures for the patient/subject ([0114]-[0115]).), the associated label for each electrocardiogram of the electrocardiogram training data based on a regression line fitted to the one or more measured analyte levels associated with each electrocardiogram ([0086], [0091], and [0093]: describing linear fit lines for the ECG data in relation to the analyte levels. Wherein the ECG data comprises ECG training data as previously described. See also Figs. 17A-C, 19A-B, and 20A-C: showing examples of the linear fit lines.); 
analyze, using a machine learning model, each electrocardiogram of the electrocardiogram training data to generate an output ([0091], [0093]-[0094] and [0097]-[0098]: describing analyzing ECGs that comprises ECG training data to generate an output, e.g., analyte level estimations.); 
…;
receive electrocardiogram data of a subject from the electrocardiogram sensor ([0063], [0065], and [0095]: describing obtaining of ECG data from patient(s) via the ECG sensing devices.); 
apply the machine learning model to the received electrocardiogram data ([0091] and [0098]: describing that the system utilizes machine learning (ML) techniques for building analyte estimation models to “estimate[] analyte levels for a patient based on raw or pre-processed ECG data”. Wherein the obtaining/receiving of the ECG data was previously described. See also [0082]: describing another example of a ML technique that can be applied, e.g. statistical analysis technique, on raw ECG data.) to determine an indication of a measured analyte level of the subject based on the electrocardiogram data ([0080], [0091], [0093]-[0094], and [0098]: describing an estimation of measured analyte levels based on ECG data of the patient/subject. See also [0114]-[0117]: describing examples of analyte measurements for the patient/subject.).

While the cited reference Friedman teaches the above limitations of claim 1, it does not explicitly teach: “compare the output generated for each electrocardiogram of the electrocardiogram training data to the associated label for each electrocardiogram of the electrocardiogram training data to train the machine learning model using backpropagation” on lines 14-16. Bashour teaches: training of a machine learning model, such as an artificial neural network (ANN), via backpropagation by analyzing training data sets that comprise electrocardiogram (ECG) data and features to determine error between the desired output and the actual output (Bashour [0014], [0031]-[0032], and [0036]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the ECG sensing device in Friedman to include the backpropagation training in Bashour. Doing so would enable techniques for “prediction accuracy can be verified by applying the model on the testing data set to classify the patients” (Bashour [0029]). 

Regarding claim 2, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the received electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the subject ([0073]-[0074], [0081], [0083], and [0090]: describing ECG data with heartbeats over a period of time for patient(s). Wherein receiving the ECG data was previously described.).

Regarding claim 3, the rejection of claim 2 is incorporated. Friedman teaches:
The system of claim 2, wherein applying the machine learning model comprises pre-processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the subject ([0070], [0080]-[0081], [0091], [0097], and [0108]-[0109]: describing processing of the ECG data to determine average heartbeats over a period of time, i.e. multiple heartbeats over a period of time.).
Regarding claim 5, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the machine learning model is one of a convolutional neural network ([0091]: describing machine-learning (ML) techniques for building ML models such as “deep convolutional neural network”.), a recurrent neural network, or a combination of a convolutional and neural network.

Regarding claim 6, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the analyte is one of potassium, magnesium, or calcium ([0064]: describing that the analytes being analyzed comprises “levels of calcium, potassium, magnesium”.).

Regarding claim 7, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the indication of the level of the analyte indicates one of
an estimate of concentrations of the analyte in the subject or 
an indication of a classification of the analyte level as high or normal ([0091]: describing that the system can classify the ECG data as having low, normal, or high analyte levels.).

Regarding claim 8, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the processing device is part of a mobile device comprising a display screen ([0126]-[0127] and [0132]: describing that the system comprising computing devices such as mobile devices that have display.), and 
wherein the processing device is further to cause the display screen to display the indication of the level of the analyte on the display screen ([0073]: describing that the system enables a display of the analyte levels. The system and the display was previously described.).

Regarding claim 9, Friedman teaches:
A method, comprising: 
receiving, by a processing device ([0066] and [0126]-[0127]: describing computer or mobile processing systems.), electrocardiogram training data comprising a plurality of electrocardiograms ([0091] and [0098]: describing obtaining electrocardiogram (ECG) training data comprising a plurality of ECG data/samples.) and one or more analyte measurements associated with each of the electrocardiograms ([0074], [0083], and [0091]: describing various analyte levels associated with the ECGs.); 
determining, by the processing device, training labels for the plurality of electrocardiograms of the electrocardiogram training data based at least in part on a regression line fitted to the one or more analyte measurements associated with each of the electrocardiograms ([0091] and [0098]: describing training classification labels for the ECG data that are based in part on analyte measurements. See also [0086], [0091], and [0093]: describing linear fit lines for the ECG data in relation to the analyte levels. Wherein the ECG data comprises ECG training data as previously described. See also Figs. 17A-C, 19A-B, and 20A-C: showing examples of the linear fit lines.); 
inputting a first electrocardiogram of the electrocardiogram training data ([0073]-[0074], [0091], and [0093]-[0095]: describing that the system can receive inputs of ECG data, e.g., from a first to a Nth ECG data, that can be used for training.) and a first determined label associated with the first electrocardiogram of electrocardiogram data into a machine learning model to generate an output ([0091], [0093]-[0094], and [0097]-[0098]: describing that the system comprising machine learning (ML) techniques for building model obtains classification labels in correlation with ECG data, which comprises a plurality of ECG data from a first to a Nth ECG data as previously described, and data segments including a first segment and classification labels including a first classification label related to the first segment of the respective ECG data to generate outputs, e.g., analyte level estimations. See also [0082]: describing another example of a ML technique, e.g. statistical analysis technique, for the model.); and ….

While the cited reference Friedman teaches the above limitations of claim 9, it does not explicitly teach: “comparing, by the processing device, the output of the machine learning model and the first determined label to update the machine learning model using back propagation” on lines 12-15. Bashour teaches: training of a machine learning model, such as an artificial neural network (ANN), via backpropagation by analyzing training data sets that comprise electrocardiogram (ECG) data and features to determine error between the desired output and the actual output (Bashour [0014], [0031]-[0032], and [0036]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the ECG sensing device in Friedman to include the backpropagation training in Bashour. Doing so would enable techniques for “prediction accuracy can be verified by applying the model on the testing data set to classify the patients” (Bashour [0029]). 


Regarding claim 10, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein updating the machine learning model comprises updating a set of variables in the machine learning model ([0093]-0094]: describing updating of the model based on new or updated data points, i.e. a set of variables in the model. Wherein the model comprises ML ([0082] and [0091]).).

Regarding claim 11, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, further comprising: 
receiving new electrocardiogram data of a subject from an electrocardiogram sensor, the new electrocardiogram data not in the electrocardiogram training data ([0093]-[0094]: describing obtaining new ECG data of a patient/subject, which are different from the previous ECG training data. The previous ECG data are described in [0091]. The ECG data are collected via the ECG sensing devices ([0063], [0065], and [0095]).); 
inputting the new electrocardiogram data into the machine learning model trained on the electrocardiogram training data to generate a new output ([0093]-[0094] and [0098]: describing inputting the new ECG data into the system comprising ML models to generate new/updated data.); and 
determining an indication of an analyte concentration in the subject based on the new output of the machine learning model ([0082]-[0083], [0091], [0093]-[0094], and [0098]: describing determination of the analyte levels of the patient/subject by the ML models based on the new/updated data.).


Regarding claim 12, the rejection of claim 11 is incorporated. Friedman teaches:
The method of claim 11, further comprising determining a classification of the analyte concentration in the subject as high or low ([0091]: describing that the system determines a classification of the ECG data by classifying the ECG data as having low, normal, or high analyte levels. Wherein the levels denote concentrations of the patient/subject ([0063]).).

Regarding claim 13, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein determining a particular training label of the training labels for the plurality of electrocardiograms comprises ([0091]-[0093] and [0098]: describing training of associated labels in the ECG data. Wherein the label can be for a particular analyte label, e.g., potassium, magnesium, etc. ([0063]-[0064], [0074], [0078],and [0097]).): 
determining, for a particular electrocardiogram in the electrocardiogram training data ([0073] and [0091]: describing a plurality of ECG data, e.g., from a first to a Nth ECG data, used for training. That is, for a particular electrocardiogram ranging from a 1st to a Nth ECG data.), an estimated analyte concentration at a time the particular electrocardiogram data was generated based on the received electrocardiogram training data ([0081]-[0082], [0091], [0098]: describing prediction/estimation of the analyte levels from the ECG data based on the obtained ECG data that includes training data. The particular ECG data was previously described.) and 
the one or more analyte measurements associated with the particular electrocardiogram ([0064] and [0083]: describing analyte measurements associated with the ECG data. The particular ECG data was previously described.); and 
determining whether the particular electrocardiogram of the electrocardiogram training data satisfies a threshold to be labeled as a first classification ([0091]: describing determination of a classification of the ECG data based on aligning with threshold metrics for that classification, i.e. the “most probable classification” based on the alignment. The particular ECG data was previously described.).

Regarding claim 14, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein each regression line is based on a Gaussian Process Regression analysis generated based on the one or more analyte measurements associated with the first electrocardiogram ([0085], [0086], [0091], and [0098]: describing that the system uses regression via Gaussian curve or normal probability distribution to analyze ECG data to make predictions of the analyte levels. Wherein the first ECG data was previously described.).

Regarding claim 15, the rejection of claim 14 is incorporated. Friedman teaches:
The method of claim 14, wherein the estimated analyte concentration includes a confidence level ([0088] and [0109]: describing confidence level measures/scores in relation to predictions of analyte levels.), and 
wherein updating the machine learning model comprises weighting penalties on the machine learning model based on the confidence level ([0071]-[0072], [0084], and [0109]: describing that the system comprising ML has confidence level measures/scores with threshold metrics. Wherein the metrics are used in updating the system via updating the ECG data in the system such that ECG data with measures/scores not meeting the threshold metrics are discarded, i.e. a weighting penalty is applied, resulting in an updated system.).

Regarding claim 16, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein determining the training labels further comprises: determining that a confidence interval around an estimated analyte concentration of a first electrocardiogram in the electrocardiogram training data is larger than a threshold ([0093]-[0094]: describing calculating confidence statistical measures/scores related to the ECG data and prediction of analyte levels. Wherein the ECG data comprises a plurality of ECG data, e.g. from a first to a Nth ECG data, used for training ([0073] and [0091]). The measures/scores including values above a threshold ([0071], [0088], and [0109]).); and 
removing the first electrocardiogram from the electrocardiogram training data in response to the estimated analyte level being higher than a threshold ([0071], [0088], and [0109]: describing removal of ECG data that meet or exceed a particular threshold. Wherein the waveforms or amplitudes in the ECG data are used to predict analyte levels ([0075], [0093], [0098], and [0108]) and the ECG data being used in training the models ([0091]). The ECG data including a first ECG data as previously described.).
 
Regarding claim 17, claim 17 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 17 is a method claim that corresponds to system claim 6.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0350468, hereinafter Friedman) and Bashour et al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0167567, hereinafter Bashour) in view of Friedman et al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0256063, hereinafter Friedman ‘063). 

Regarding claim 4, the rejection of claim 1 is incorporated. The cited references Friedman and Bashour in combination do not explicitly teach: “wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor.” Friedman ‘063 teaches: ECG sensing device as denoted by the ECG monitoring system comprising the standard 12 leads that include Lead II and Lead III (Friedman ‘063 [0071]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the ECG sensing device in Friedman to include the various leads for the ECG sensing device in Friedman ‘063. Doing so would enable “ECG samples [to] be collected from any number of leads, including 1 or 2 leads to collect data used to assess analyte level” (Friedman ‘063 [0071]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Rapin et al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0112401). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128